* Rehearing denied March 27, 1933. Writ of certiorari denied by Supreme Court May 1, 1933.
This case grows out of an automobile accident which occurred in the early morning of December 20, 1930, when the Studebaker automobile driven by Francis Ducasse, plaintiff's nephew, collided with a Chevrolet automobile driven by Harold Salaun, minor son of defendant. The circumstances of the accident are detailed in our opinion in Salaun et al. v. Ducasse, 141 So. 473, where we considered the question of responsibility for the accident and held young Ducasse, the driver of the Studebaker automobile, to be alone responsible.
In the instant case the trial court acting independently reached a different conclusion. We have examined the record and find no substantial difference in the facts established *Page 173 
therein and those which we found in the former case; consequently, with due respect to our brother below, we adhere to our former opinion.
For the reasons assigned the judgment appealed from is annulled, avoided, and reversed, and it is now ordered that there be judgment in favor of defendant dismissing plaintiff's demand at his cost.
Reversed.